United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                         July 12, 2006

                                                                 Charles R. Fulbruge III
                                                                         Clerk
                                No. 05-30948
                              Summary Calendar




ISRAEL SANTIAGO-LUGO,

                                           Petitioner-Appellant,

versus

ROBERT M. TAPIA,

                                           Respondent-Appellee.



                         --------------------
            Appeal from the United States District Court
                for the Western District of Louisiana
                            No. 1:04-CV-993
                         --------------------



Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

      Israel Santiago-Lugo, a federal prisoner, appeals the denial

of his FED. R. CIV. P. 60(b) motion for relief from judgment in this

28 U.S.C. § 2241 habeas corpus action that was purportedly filed

pursuant to the “savings clause” of 28 U.S.C. § 2255.                Santiago-

Lugo is serving a sentence of life imprisonment for convictions

from 1996, in the United States District Court for the District of


      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited circum-
stances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-30498
                                -2-

Puerto Rico, of a serious drug-trafficking conspiracy, a continuing

criminal enterprise count, and other offenses.

     At the time Santiago-Lugo filed his Rule 60(b) motion, the

district court in the Western District of Louisiana, where he is

currently confined, had already transferred the case to the First

Circuit Court of Appeals for consideration whether he should be

authorized to file what amounted to a successive 28 U.S.C. § 2255

motion to vacate, and the First Circuit had denied such authoriza-

tion.   We must examine our own jurisdiction, see United States v.

Johnston, 258 F.3d 361, 363 (5th Cir. 2001), and we have “inherent

jurisdiction to examine the jurisdiction of district court courts

within [this] circuit.”   In re Transtexas Gas Corp., 303 F.3d 571,

576-77 (5th Cir. 2002).

     We have expressed “grave doubt” that a district court had jur-

isdiction to “clarify,” pursuant to FED. R. CIV. P. 60(a), a two-

year-old order by which it had granted a motion by defendant cor-

porations to transfer a plaintiff’s diversity action to a federal

district court in New York.   See In re Galiardi, 745 F.2d 335, 337

(5th Cir. 1984); see also In re Southwestern Mobile Homes, Inc.,

317 F.2d 65, 66 (5th Cir. 1963) (expressing doubt about this

court’s “power to compel” a federal district judge in Texas to va-

cate his order transferring an action to another district). Sister

circuits have held that “when a transfer of a case has been com-

pleted, the transferor courtSSand the appellate court that has jur-

isdiction over itSSlose all jurisdiction over the case.”      See,
                            No. 05-30498
                                 -3-

e.g., In re United States, 273 F.3d 380, 383 (3d Cir. 2001) (and

citations therein).    This is especially true where, as here, the

transferee court has proceeded with the transferred case.   See id.

at 384.

     Given that the First Circuit had already disposed of Santiago-

Lugo’s transferred case, the district court lacked jurisdiction to

consider the case thereafter.   Even if that were not so, the appeal

from the denial of rule 60(b) is frivolous.    Accordingly, the ap-

peal is DISMISSED.    See 5TH CIR. R. 42.2.